DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 14, 15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paz de Araujo et al. (US 2017/0213960).
With regard to claim 1, Paz de Araujo teaches, in Fig 6A-6C and 10C, a method of forming a nickel-containing film, the method comprising: simultaneously flowing a nickel-containing precursor and an oxygen-containing precursor into a semiconductor processing chamber (Figure 6B, [0083]); forming a first layer of a nickel-and-oxygen-containing film overlying a substrate housed within the semiconductor processing chamber (Deposition-1); halting the simultaneous flow; flowing a first precursor selected from the nickel-containing precursor and the oxygen-containing precursor into the semiconductor processing chamber (Figure 6A, 610); flowing a second precursor selected from the nickel-containing precursor and the oxygen-containing precursor into the semiconductor processing chamber (Figure 6A, 640), wherein the second precursor is different from the first precursor; and forming a second layer of the nickel-and-oxygen-containing film overlying the first layer of the nickel-and-oxygen-containing film (Figure 6A, 640, Deposition-2).
However Paz de Araujo does not explicitly teach that the first layer has a lower carbon content than the second layer.  Paz de Araujo does teach varying carbon content among various layers to obtain desired properties ([0092]).  It should be noted that the relationship between the carbon concentrations of the first and second layers can only have three possible relationships: the first layer having a higher concentration, the second layer having a higher concentration, and the layers having the same concentration.  Therefore, it would have been obvious to the ordinary artisan at the time of filing to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  It has been held that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
With regard to claim 2, Paz de Araujo teaches, in Fig 6A-6C, subsequent flowing the first precursor: halting flow of the first precursor, and purging the semiconductor processing chamber prior to flowing the second precursor ([0082]).
With regard to claim 3, Paz de Araujo teaches, in Fig 6A-6C, subsequent flowing the second precursor: halting flow of the second precursor, purging the semiconductor processing chamber, and repeating flowing the first precursor and flowing the second precursor in at least one additional cycle (see Figure 9A-9D).
With regard to claim 4, Paz de Araujo teaches, in Fig 6A-6C, that the method is performed while maintaining vacuum conditions throughout each operation of the method ([0091], ([0101]), ([0114]), ([0119]).
With regard to claim 5, Paz de Araujo teaches, in Fig 6A-6C, that a pressure is maintained below or about 50 Torr during each operation of the method ([0091], ([0101]), ([0114]), ([0119]).
With regard to claim 6, Paz de Araujo teaches, in Fig 6A-6C, that forming the first layer of the nickel-and-oxygen-containing film and forming the second layer of the nickel-and-oxygen-containing film are each performed at a substrate temperature above or about 200ºC ([0063]).
With regard to claim 7, Paz de Araujo teaches, in Fig 6A-6C, that the second layer of the nickel-and-oxygen-containing film is characterized by a carbon content between about 1 atomic% and about 20 atomic% ([0088]).
With regard to claim 14, Paz de Araujo teaches, in Fig 6A-6C and 10C, a method of forming a nickel-containing film, the method comprising: forming a first layer of an oxygen-containing film overlying a metal-material housed within a semiconductor processing chamber (Deposition-1); performing a densification of the first layer subsequent forming the first layer, wherein the densification comprises one or more of a thermal anneal or a plasma treatment (Anneal-1); flowing a first precursor selected from a nickel-containing precursor and an oxygen-containing precursor into the semiconductor processing chamber; flowing a second precursor selected from the nickel-containing precursor and the oxygen-containing precursor into the semiconductor processing chamber, wherein the second precursor is different from the first precursor (Fig 6A); and forming a second layer comprising a nickel-and-oxygen-containing film overlying the first layer of the nickel and oxygen containing oxygen-containing film (Deposition-2).
However Paz de Araujo does not explicitly teach that the first layer has a lower carbon content than the second layer.  Paz de Araujo does teach varying carbon content among various layers to obtain desired properties ([0092]).  It should be noted that the relationship between the carbon concentrations of the first and second layers can only have three possible relationships: the first layer having a higher concentration, the second layer having a higher concentration, and the layers having the same concentration.  Therefore, it would have been obvious to the ordinary artisan at the time of filing to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  It has been held that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
With regard to claim 15, Paz de Araujo teaches, in Fig 6A-6C, that the first layer comprises nickel, and wherein the method further comprises simultaneously flowing a nickel-containing precursor and an oxygen-containing precursor into the semiconductor processing chamber to produce the first layer (Fig 6B).
With regard to claim 17, Paz de Araujo teaches, in Fig 6A-6C, subsequent flowing the first precursor (610): halting a flow of the first precursor, purging the semiconductor processing chamber (620) prior to flowing the second precursor (630), halting a flow of the second precursor (640), purging the semiconductor processing chamber, and repeating flowing the first precursor and flowing the second precursor in at least one additional cycle (650).
With regard to claim 18, Paz de Araujo teaches, in Fig 6A-6C, that the first layer and the second layer are characterized by a thickness less than or about 500 nm ([0064]).
With regard to claim 19, Paz de Araujo teaches, in Fig 6A-6C, that the second layer comprising the nickel-and-oxygen-containing film is characterized by a carbon content between about 1 atomic% and about 20 atomic% ([0088]).
With regard to claim 20, Paz de Araujo teaches, in Fig 6A-6C, that forming the first layer of the oxygen-containing film and forming the second layer comprising the nickel-and-oxygen-containing film are each performed at a substrate temperature greater than or about 300ºC, and at a chamber pressure greater than or about 0.5 Torr ([0063], [0091], ([0101]), ([0114]), ([0119]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ R GUPTA whose telephone number is (571)270-5707. The examiner can normally be reached 9:30AM-4PM, 8PM-10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 21236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJ R GUPTA/Primary Examiner, Art Unit 2829